Title: I., 10 December 1754
From: Washington, George
To: 



[10 December 1754]

Memorandum    
The Division of the Slaves of the late Lawrence Washington Esqr. as made pursuant to the last Will and Testament of the Said Lawrence is hereunto annexd: and that Moiety of the said Slaves, the use of which by the Will aforesaid was devis’d to the Widow of the said Law[renc]e during her Life, George Lee Esqr. of Westmoreland County who Intermarried with the said Widow doth hereby acknowledge to have receiv’d—The other Moiety; which by the Death of the said Lawrence’s daughter Sarah, is to descend according to the true Intent of the Will to the several Devisees therein mention’d; They also acknowledge to have receiv’d as pr this Division, and agree on both sides to abide thereby in pursuance of the Testators direction, true

meaning, and Intention In Witness whereof they have set their Hands and Seals this Tenth day of Decemr 1754.
Test

     
      
      
      George Lee
     
     
      W. Fairfax
      
      Ann Lee
     
     
      Go. Wm Fairfax
      
      
     
     
      Robt Mirrie
      
      Augst. Washington
     
     
      John Dalton
      
      
     
     
      John Turberville
      Thomas Plummer
      G. Washington
     
     
      Sarah Carlyle
      John Carlyle
      
      
     
      Bryan Fairfax ⟨for⟩ A.W.
      
      
     
    
